 



Exhibit 10(p)
Severance Plan for
Elected and Appointed Officers of
Northrop Grumman Corporation
As amended and restated effective January 1, 2008

1



--------------------------------------------------------------------------------



 



1. Purpose of Plan. The purpose of the Plan is to provide severance benefits for
eligible Elected and Appointed Officers of Northrop Grumman Corporation who
reside and work in the United States. The terms of this amended and restated
Plan are effective as of January 1, 2008.
2. Definitions. The terms defined in this section shall have the meaning given
below:

  (a)   “Committee” means the Compensation and Management Development Committee
of the Board of Directors of the Company or any successor to the Committee.    
(b)   “Code” means the Internal Revenue Code of 1986, as amended.     (c)  
“Company” means Northrop Grumman Corporation.     (d)   “CPC” means the
Corporate Policy Council     (e)   “Disability” means any disability of an
Officer recognized as a disability for purposes of the Company’s long-term
disability plan, or similar plan later adopted by the Company in place of such
plan.     (f)   “Key Employee” means an employee treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i)
of the Company or its affiliate (i.e., a key employee (as defined in Code
section 416(i) without regard to paragraph (5) thereof)) if the Company’s stock
is publicly traded on an established securities market or otherwise. The Company
shall determine in accordance with a uniform Company policy which Participants
are Key Employees as of each December 31 in accordance with IRS regulations or
other guidance under Code section 409A, provided that in determining the
compensation of individuals for this purpose, the definition of compensation in
Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination shall be
effective for the twelve (12) month period commencing on April 1 of the
following year.     (g)   “Officer ” means an Elected or Appointed Officer of
Northrop Grumman Corporation who resides and works in the United States.     (h)
  “Plan” means this Severance Plan for Elected and Appointed Officers of
Northrop Grumman Corporation, as it may be amended from time to time.     (i)  
“Qualifying Termination” means any one of the following (i) an Officer’s
involuntary termination of employment with the Company, other than Termination
for Cause or mandatory retirement, (ii) an Officer’s election to terminate
employment with the Company in lieu of accepting a downgrade to a non-Officer
position or status, (iii) following a divestiture of the Officer’s business
unit, an Officer’s election to terminate employment with

2



--------------------------------------------------------------------------------



 



      the acquiring Company in lieu of accepting a relocation to a job site
located more than fifty miles from the Officer’s current work location, or
(iv) if the Officer’s position is affected by a divestiture, the Officer is not
offered a position of equivalent salary with the buyer at the time of such
divestiture or is not offered buyer’s annual bonus (or similar program) offered
to similarly situation officers of buyer. “Qualifying Termination” does not
include any change in the Officer ‘s employment status due to any transfer
within the Company or to an affiliate, Disability, voluntary termination or
normal retirement.     (j)   “Separation from Service” or “Separate from
Service” means a “separation from service” within the meaning of Code section
409A.     (k)   “Termination for Cause” means an Officer ’s termination of
employment with the Company because of:

  (i)   The continued failure by the Officer to devote reasonable time and
effort to the performance of his duties (other than a failure resulting from the
Officer ‘s incapacity due to physical or mental illness) after written demand
for improved performance has been delivered to the Officer by the Company which
specifically identifies how the Officer has not devoted reasonable time and
effort to the performance of his duties;     (ii)   The willful engaging by
Officer in misconduct which is substantially injurious to the Company,
monetarily or otherwise, or     (iii)   The Officer’s conviction for committing
an act of fraud, embezzlement, theft, or other act constituting a felony (other
than traffic related offences or as a result of vicarious liability).

A Termination for Cause shall not include a termination attributable to:

  (i)   Bad judgment or negligence on the part of the Officer other than
habitual negligence; or     (ii)   An act or omission believed by the Officer in
good faith to have been in or not opposed to the best interests of the Company
and reasonably believed by the Officer to be lawful.

3. Eligibility Requirements.
(a) Benefits under the Plan are subject to the Company’s sole discretion and
approval.

3



--------------------------------------------------------------------------------



 



(b) To be considered to receive benefits under the Plan an Officer must meet the
following conditions:

  (i)   The Officer must experience a Qualifying Termination that results in
termination of employment. If, before termination of employment occurs due to
the Qualifying Termination event, the Officer voluntarily quits, retires, or
experiences a Termination for Cause, the Officer will not receive benefits under
this Plan.     (ii)   The Officer must sign a Confidential Separation Agreement
and General Release that will include, among other things, a release of any and
all claims that he may have against the Company.

4. Severance Benefits. Upon the Qualifying Termination of any eligible Officer,
the terminated Officer shall be entitled to the following benefits under the
Plan: (a) a lump-sum severance cash payment, (b) an extension of the Officer’s
existing medical and dental coverage, (c) a prorated annual cash bonus payment,
and (d) certain other fringe benefits.

  (a)   Lump-sum cash severance payment. The designated Appendix describes the
lump sum severance benefit available to the Officer.     (b)   Extension of
Medical and Dental Benefits. The Company will continue to pay its portion of the
Officer’s medical and dental benefits for the period of time following the
Officer’s termination date that is specified in the designated Appendix. Such
continuation coverage shall run concurrently with COBRA continuation coverage
(or similar state law). The Officer must continue to pay his portion of the cost
of this coverage with after-tax dollars. If rates for active employees increase
during this continuation period, the contribution amount will increase
proportionately. Also, if medical and dental benefits are modified, terminated
or changed in any way for active employees during this continuation period the
Officer will also be subject to such modification, termination or change.
Following the continuation period specified in the designated Appendix the
Officer will be eligible to receive COBRA benefits for any remaining portion of
the applicable COBRA period (typically 18 months) at normal COBRA rates. The
COBRA period starts the first day of the month following the end of the
continuation period.         Example: A Non-CPC Officer receives a layoff notice
on June 15, 2004, and his last day of work is June 30, 2004. The Officer’s
18-month COBRA period commences July 1, 2004. The Officer will continue to
receive medical and dental coverage from July 1, 2004 through June 30, 2005, as
long as the Officer continues to pay the appropriate contribution. Full COBRA
rates will apply to the Officer from July 1, 2005 until the end of the remaining
COBRA period on December 31, 2005.

4



--------------------------------------------------------------------------------



 



If the Officer is not covered by medical and dental benefits at the time of his
termination, this section 4(b) will not apply and no continuation coverage will
be offered. No health or welfare benefits other than medical and dental will be
continued pursuant to the Plan, including but not limited to disability
benefits.
The medical and dental benefits to be provided or payments to be made under this
section 4(b) shall be reduced to the extent that the Officer is eligible for
benefits or payments for the same occurrence under another employer sponsored
plan to which the Officer is entitled because of his employment subsequent to
the Qualifying Termination.
To the extent the benefits under this section 4(b) are, or ever become, taxable
to the Officer and to the extent the benefits continue beyond the period in
which the Officer would be entitled (or would, but for the Plan, be entitled) to
COBRA continuation coverage if the Officer elected such coverage and paid the
applicable premiums, the Company shall administer such continuation of coverage
consistent with the following additional requirements as set forth in Treas.
Reg. § 1.409A-3(i)(1)(iv):

  (i)   Officer’s eligibility for benefits in one year will not affect Officer’s
eligibility for benefits in any other year;     (ii)   Any reimbursement of
eligible expenses will be made on or before the last day of the year following
the year in which the expense was incurred; and     (iii)   Officer’s right to
benefits is not subject to liquidation or exchange for another benefit.

In the event the preceding sentence applies and the Officer is a Key Employee,
provision of these benefits after the COBRA period shall commence on the first
day of the seventh month following the Officer’s Separation from Service (or, if
earlier, the first day of the month after the Officer’s death).

  (c)   Company Performance Related Payment. The Officer will be eligible for a
pro-rated cash payment for the current performance year, in addition to the
lump-sum cash severance payment described in section 4(a). This severance
payment will be equal in amount to the Officer’s annual bonus calculation using
the Company-achieved Unit Performance Factor with an Individual Performance
Factor set at 100, prorated from the beginning of the performance period
(January 1st) to the Officer’s date of termination. This severance payment will
be paid when the annual bonuses are paid to active employees.     (d)   Other
Fringe Benefits. All reimbursements will be within the limits

5



--------------------------------------------------------------------------------



 



      established in the Executive Perquisite Program. These perquisites will
cease as of the date of termination except for the following:

  (i)   Financial Planning and Tax Preparation. If an Officer is eligible for
financial planning reimbursement at the time of termination, the Officer will be
reimbursed for any financial planning fees incurred before his termination date.
If an Officer is eligible for tax preparation reimbursement at the time of
termination, he will be reimbursed for any income tax preparation fees incurred
for income earned during the year in which he terminated employment with the
Company. All such reimbursements shall be administered consistent with the
following additional requirements as set forth in Treas. Reg. §
1.409A-3(i)(1)(iv): (1) Officer’s eligibility for benefits in one year will not
affect Officer’s eligibility for benefits in any other year; (2) any
reimbursement of eligible expenses will be made on or before the last day of the
year following the year in which the expense was incurred; and (3) Officer’s
right to benefits is not subject to liquidation or exchange for another benefit.
In addition, no reimbursements shall be made to an Officer who is a Key Employee
for six months following the Officer’s Separation from Service.         Example:
If an Officer’s employment is terminated during the calendar year 2003, the
Officer will receive reimbursement for income tax preparation that would
normally be incurred during the beginning of 2004. Such reimbursement must be
paid no later than December 31, 2005.     (ii)   Automobile Allowance. If an
Officer has an automobile allowance at the time of termination, the Officer will
receive a lump sum payment equal to the value specified on the designated
Appendix.     (iii)   Outplacement Service. The Officer will be reimbursed for
the cost of reasonable outplacement services provided by the Company’s
outplacement service provider for services provided within one year after the
Officer’s date of termination; provided, however, that the total reimbursement
shall be limited to an amount equal to fifteen percent (15%) of the Officer’s
base salary as of the date of termination. All services will be subject to the
current contract with the provider, and all such expenses shall be reimbursed as
soon as practicable, but in no event later than the end of the year following
the year the Officer Separates from Service.

  (e)   Time and Form of Payment. The severance benefits under sections 4(a) and
4(d)(ii) will be paid to the eligible Officer in a lump sum as soon as
practicable following the Officer’s Separation from Service, but in no event

6



--------------------------------------------------------------------------------



 



      beyond thirty (30) days from such date, provided the Officer signs the
requisite release. Notwithstanding the foregoing, if the Officer is a Key
Employee, the lump sum payment shall be made on the first day of the seventh
month following the Officer’s Separation from Service (or, if earlier, the first
day of the month after the Officer’s death). This amount will be paid after all
regular taxes and withholdings have been deducted. No payment made pursuant to
the Plan is eligible compensation under any of the Company’s benefit plans,
including without limitation, pension, savings, or deferred compensation plans.

5. Limitation of Plan Benefits. If the total amount of benefits, including Plan
benefits, provided to the Officer results in an “excess parachute payment”
within the meaning of Code section 280G, the Company, in its sole discretion,
may reduce the benefits provided under the Plan so that the total payment will
not result in the making of an excess parachute payment to the Officer.
6. Offset for Other Benefits Received. The benefits under the Plan are in lieu
of, and not in addition to, any other severance or separation benefits for which
the Officer is eligible under any Company plan, policy or arrangements
(including but not limited to, severance benefits provided under any employment
agreement, retention incentive agreement, or similar benefits under any
individual change in control agreements, plans, policies, arrangements and
change in control agreements of acquired companies or business units)
(collectively, “severance plans”). If an Officer receives any benefit under any
severance plan, such benefit shall cause a corresponding reduction in benefits
under this Plan. If, despite any release that the Officer signs in connection
with the Plan, such Officer is later awarded and receives benefits under any
other severance plan(s), any benefits that the Officer receives under the Plan
will be treated as having been received under those other severance plans for
purposes of calculating total benefits received under those other severance
plans (that is, benefits under those other severance plans will be reduced by
amounts received under the Plan).
7. Administration. The Plan shall be administered by the Chief Human Resources
Officer of the Company (the “administrator”). The administrator has sole and
absolute discretion to interpret the terms of the Plan, eligibility for
benefits, and determine questions of fact. The administrator may delegate any of
his duties or authority to any individual or entity. Authority to hear appeals
has been delegated to the corporate Severance Plan Review Committee.
8. Claims and Appeals Procedures
Claims Procedure. If an Officer believes that he or she is entitled to benefits
under the Plan and has not received them, the Officer or his authorized
representative (each, a “claimant”) may file a claim for benefits by writing to
the Chief Human Resources Officer, in care of the Company. The letter must state
the reason why the claimant believes the Officer is entitled to benefits, and
the letter must be received no later than 90 days after the Officer’s
termination of employment, or 90 days after a payment was due, whichever comes
first.

7



--------------------------------------------------------------------------------



 



If the claim is denied, in whole or in part, the claimant will receive a written
response within 90 days. This response will include (i) the reason(s) for the
denial, (ii) reference(s) to the specific Plan provisions on which denial is
based, (iii) a description of any additional information necessary to perfect
the claim, and (iv) a description of the Plan’s claims and appeals procedures.
In some cases more than 90 days may be needed to make a decision, in which case
the claimant will be notified prior to the expiration of the 90 days that more
time is needed to review the claim and the date by which the Plan expects to
render the decision. In no event will the extension be for more than an
additional 90 days.
Appeal of Denied Claim. The claimant may appeal a denied claim by filing an
appeal with the corporate Severance Plan Review Committee within 60 days after
the claim is denied. The appeal should be sent to the Severance Plan Review
Committee c/o the Company. As part of the appeal process the claimant will be
given the opportunity to submit written comments and information and be
provided, upon request and free or charge, with copies of documents and other
information relevant to the claim. The review on appeal will take into account
all information submitted on appeal, whether or not it was provided for in the
initial benefit determination. A decision will be made on the appeal within
60 days, unless additional time is needed. If more time is needed, the claimant
will be notified prior to the expiration of the 60 days that up to an additional
60 days is needed and the date by which the Plan expects to render the decision.
If the claim is denied, in whole or in part, on appeal the claimant will receive
a written response which will include (i) the reason(s) for the denial,
(ii) references to the specific Plan provisions on which the denial is based,
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, copies of all documents and other information relevant to the
claim on appeal, and (iv) a description of the Plan’s claims and appeals
procedures.
If the claim is denied on appeal, the Officer has the right to bring an action
under Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended. Any claimant must pursue all claims and appeals procedures described in
the Plan document before seeking any other legal recourse with respect to Plan
benefits. In addition, any lawsuit must be filed within six months from the date
of the denied appeal, or two years from the Officer’s termination date,
whichever occurs first.
9. Amendment. The Company (acting through the Committee) reserves the right at
any time to terminate or amend this Plan in any respect and without the consent
of any Officer.
10. Unfunded Obligations. All benefits due an Officer or the Officer’s
beneficiary under this Plan are unfunded and unsecured and are payable out of
the general funds of the Company. The Company, in its sole and absolute
discretion, may establish a trust associated with the payment of Plan benefits,
provided that the trust does not alter the characterization of the Plan as an
“unfunded plan” for purposes of the Employee

8



--------------------------------------------------------------------------------



 



Retirement Income Security Act, as amended. Any such trust shall make
distributions in accordance with the terms of the Plan.
11. Transferability of Benefits. The right to receive payment of any benefits
under this Plan shall not be transferred, assigned or pledged except by
beneficiary designation or by will or under the laws of descent and
distribution.
12. Taxes. The Company may withhold from any payment due under this Plan any
taxes required to be withheld under applicable federal, state or local tax laws
or regulations.
13. Gender. The use of masculine pronouns in this Plan shall be deemed to
include both males and females.
14. Construction, Governing Laws. The Plan is intended as (i) a pension plan
within the meaning of Section 3(2) of the Employee Retirement Income Security
Act, as amended (“ERISA”), and (ii) an unfunded pension plan maintained by the
Company for a select group of management or highly compensated employees within
the meaning of Department of Labor Regulation 2520.104-23 promulgated under
ERISA, and Sections 201, 301, and 401 of ERISA. Nothing in this Plan creates a
vested right to benefits in any employee or any right to be retained in the
employ of the Company. Except to the extent that federal legislation or
applicable regulation shall govern, the validity and construction of the Plan
and each of its provisions shall be subject to and governed by the laws of the
State of California.
15. Severability. If any provision of the Plan is found, held or deemed to be
void, unlawful or unenforceable under any applicable statute or other
controlling law, the remainder of the Plan shall continue in full force and
effect.

9



--------------------------------------------------------------------------------



 



Appendix for Corporate Policy Council (CPC) Officers
The following benefits shall apply for purposes of eligible Officers who are
members of the CPC:
Section 4(a). Lump-sum Cash Severance Payment. The lump sum cash severance
payment shall equal two times the sum of (A) one year’s base salary as in effect
on the effective date of the Officer’s termination, plus (B) the greater of
(i) the Officer’s target annual bonus established under the Company’s
Performance Achievement Plan or Incentive Compensation Plan bonus program (or
any successor bonus program) for the fiscal year in which the date of
termination occurs, or (ii) the average of the Officer’s bonus earned under the
Company’s Performance Achievement Plan or Incentive Compensation Plan (or a
successor bonus program) for the three full fiscal years prior to the date of
the Officer’s termination. No supplemental bonuses or other bonuses will be
combined with the executive’s annual bonus for purposes of this computation.
Section 4(b). Extension of Medical and Dental Benefits. The Company will
continue to pay its portion of the Officer’s medical and dental benefits for two
years following the Officer’s termination date.
Section 4(d)(ii). Automobile Allowance. If an Officer has an automobile
allowance, the Officer will receive a lump sum payment equal to the value of a
twenty-four month car allowance.

10



--------------------------------------------------------------------------------



 



Appendix for non-CPC Officers
The following benefits shall apply for purposes of eligible Officers who are not
members of the CPC:
Section 4(a). Lump-sum Cash Severance Payment. The lump sum cash severance
payment shall equal the sum of (A) one year’s base salary as in effect on the
effective date of the Officer’s termination, plus (B) the greater of (i) the
Officer’s target annual bonus established under the Company’s Performance
Achievement Plan or Incentive Compensation Plan bonus program (or any successor
bonus program) for the fiscal year in which the date of termination occurs, or
(ii) the average of the Officer’s bonus earned under the Company’s Performance
Achievement Plan or Incentive Compensation Plan (or a successor bonus program)
for the three full fiscal years prior to the date of the Officer’s termination.
No supplemental bonuses or other bonuses will be combined with the executive’s
annual bonus for purposes of this computation.
Section 4(b). Extension of Medical and Dental Benefits. The Company will
continue to pay its portion of the Officer’s medical and dental benefits for one
year following the Officer’s termination date.
Section 4(d)(ii). Automobile Allowance. If an Officer has an automobile
allowance, the Officer will receive a lump sum payment equal to the value of a
twelve month car allowance.

11